                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                 Civ. No. 88-385 KG/CG
                                                    Consolidated with
                                                    Civ. No. 88-786 KG/CG
BRENT EARNEST, Secretary of the
New Mexico Human Services Department,

       Defendant.

                                            ORDER

       On December 12, 2018, the Court held a status conference in this matter. Christopher

Collins represented Defendant, who was present, while Daniel Yohalem and Sovereign Hager

represented Plaintiffs. Having heard from counsel on the status of the Court-ordered case

reviews, the Court ORDERS that

       1. on January 2, 2019, Plaintiffs will deliver to Defendant and the Special Master a

preliminary case review report on 200 case reviews plus additional case reviews completed by

January 2, 2019; and

       2. on January 31, 2019, Plaintiffs will deliver to Defendant and the Special Master a final

case review report.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
